DETAILED ACTION

The instant application having application No 17/553,058 filed on 12/16/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 5 or 9 are incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 9 would be allowable if (i) claim 13 or 14 is incorporated into the independent claim 10, (ii) resolve double patenting rejection.
Claim 15 would be allowable if (i) claims 16 or 18 or 19 or 20 are incorporated into the independent claim 16, (ii) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-14, 16-18 and 20 of Patent Application No. 16778513 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the second shard via the second communication channel; and merge, the first shard and the second shard, to reconfigure the data and vice versa.
For claim 1, Patent Application disclose a computing platform, comprising at least one processor; and a non-transitory computer-readable medium storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device; intercept, prior to receipt of the transmission by the second computing device, the data; shard the data into a first shard and a second shard, wherein the sharding comprises determining that a size of the data exceeds a threshold; and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold; identify, within the communication network, a first communication channel and a second communication channel; send, to the second computing device: the first shard via the first communication channel, and the second shard via the second communication channel; and merge, the first shard and the second shard, to reconfigure the data(See claim 1 and 5).
For claim 2, Patent Application disclose the transmission of data comprises encrypted data, and wherein the first shard comprises the encrypted data, and wherein the second shard comprises encryption key management data associated with the encrypted data (See claim 1).
For claim 3, Patent Application disclose the data comprises trading data, and wherein the instructions to shard the data comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to identify, from the trading data, non-confidential data and confidential data; identify, within the communication network, a third communication channel; encrypt the confidential data; and wherein the encrypted data comprises the encrypted form of the confidential data, and wherein the instructions to send the data comprise additional computer- readable instructions that, when executed by the at least one processor, cause the computing platform to send the non-confidential data via the third communication channel(See claim 1).
For claim 4, Patent Application disclose the first communication channel is over a private enterprise network, and the second communication channel is over a public network (See claim 8).
For claim 5, Patent Application disclose the first communication channel and the second communication channel are over a fifth-generation cellular network (See claim 2).
For claim 6, Patent Application disclose the first communication channel is associated with a first frequency for data transmission, and the second communication channel is associated with a second frequency for data transmission (See claim 7).
For claim 7, Patent Application disclose the first communication channel is over a private enterprise network of the fifth-generation cellular network, and the second communication channel is over a public network of the fifth-generation cellular network (See claim 8).
For claim 8, Patent Application disclose comprising a transceiver, and wherein the instructions to send, to the second computing device, the first shard and the second shard, comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to sending the first shard and the second shard, configure the transceiver to convert the first shard and the second shard into a format compatible with data transmission over the cellular network(See claim 9).
For claim 9, Patent Application disclose a method, comprising: at a computing platform comprising at least one processor, and memory: detecting, via a communication network, transmission of encrypted data from a first computing device to a second computing device; intercepting, prior to receipt of the transmission by the second computing device, the encrypted data; sharding the encrypted data into a first shard comprising encryption traffic, and a second shard comprising encryption key management traffic, wherein the sharding comprises determining that a size of the data exceeds a threshold; and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold; identifying, within the communication network, a first communication channel and a second communication channel; sending, to the second computing device: the first shard via the first communication channel, and the second shard via the second communication channel; and merging, the first shard and the second shard, to generate the encrypted data(See claim 10). 
For claim 10, Patent Application disclose the first communication channel and the second communication channel are over a fifth-generation cellular network (See claim 11).
For claim 11, Patent Application disclose the first communication channel is associated with a first frequency for data transmission, and the second communication channel is associated with a second frequency for data transmission (See claim 12).
For claim 12, Patent Application disclose the first communication channel is over a private network of a fifth-generation cellular network, and the second communication channel is over a public network of the fifth-generation cellular network (See claim 13).
For claim 13, Patent Application disclose comprising prior to sending the first shard and the second shard, configuring a transceiver to convert the first shard and the second shard into a format compatible with data transmission over a cellular network (See claim 14).
For claim 14, Patent Application disclose detecting the transmission of the encrypted data comprises detecting transmission of data comprising non-confidential data and confidential data, and the method further comprises identifying, within the communication network, a third communication channel; encrypting the confidential data, wherein the encryption traffic comprises the encrypted form of the confidential data; and sending the non-confidential data via the third communication channel(See claim 1).
For claim 15, Patent Application disclose One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device, wherein the communication network is a fifth-generation cellular network; intercept, prior to receipt of the transmission by the second computing device, the data; shard the data into a first shard and a second shard, wherein the sharding comprises determining that a size of the data exceeds a threshold; and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold; identify, within the communication network, a first communication channel and a second communication channel; send, to the second computing device the first shard via the first communication channel, and the second shard via the second communication channel; and merge, the first shard and the second shard, to reconfigure the data(See claim 16 and 5).
For claim 16, Patent Application disclose the transmission of data comprises encrypted data, and wherein the first shard comprises the encrypted data, and wherein the second shard comprises encryption key management data associated with the encrypted data (See claim 16).
For claim 17, Patent Application disclose the first communication channel is over a private enterprise network, and the second communication channel is over a public network (See claim 18).
For claim 18, Patent Application disclose the data comprises trading data, and wherein the instructions to shard the data comprise additional instructions that, when executed by the at least one processor, cause the computing platform to identify, from the trading data, non-confidential data and confidential data; identify, within the communication network, a third communication channel; encrypt the confidential data; and wherein the encrypted data comprises the encrypted form of the confidential data, and wherein the instructions to send the data comprise additional instructions that, when executed by the at least one processor, cause the computing platform to: send the non- confidential data via the third communication channel(See claim 16).
For claim 19, Patent Application disclose the first communication channel and the second communication channel are over a fifth-generation cellular network and wherein the computing platform comprises a transceiver, the method further comprising prior to sending the first shard and the second shard, configuring the transceiver to convert the first shard and the second shard into a format compatible with data transmission over the fifth-generation cellular network (See claim 16).
For claim 20, Patent Application disclose the first communication channel and the second communication channel are over a fifth-generation cellular network, wherein the computing platform comprises a transceiver, and wherein the instructions that, when executed by the computing platform comprising at least one processor, and memory, cause the computing platform to prior to sending the first shard and the second shard, configure the transceiver to convert the first shard and the second shard into a format compatible with data transmission over the fifth-generation cellular network(See claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chellappa et al.  (US 10931450, Feb. 23, 2021) in view of Berengoltz et al. (US 20160011990, Jan. 14, 2016).

Regarding Claim 1, Chellappa discloses shard the data into a first shard and a second shard (column 41, line 25-30, the keys, shards and key generation information, as contents of the are Sl, S2, S4, X. These are a first shard, a second shard, and key version states respectively); shard the data into a first shard and a second shard, wherein the sharding comprises: determining that a size of the data exceeds a threshold; and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold(column 11, line 25-50, a storage system for use mapped storage devices with separately addressable fast write storage includes systems that manage erase blocks or groups of erase blocks as allocation units for storing data on behalf of the storage service, or for storing metadata associated with the storage service, which a few kilobytes in size, may be written as data arrives or as the storage system is to persist data for long intervals of time ( e.g., above a defined threshold of time(wherein less than the threshold)). To commit data more quickly, or to reduce the number of writes to the Flash memory devices, the storage controllers first write data into the sep­rately addressable fast write storage on one more storage devices);  identify, within the communication network, a first communication channel and a second communication channel(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)); send, to the second computing device: the first shard via the first communication channel, and the second shard via the second communication channel(column 40, line 60-65, the fabric module  generates and sends secret key shards to each storage node, storage nodes atomically write secret shard and encrypted device key(s) to the node­specific memoryusing a compare-and-swap. storage nodes are receiving secret key shards from the fabric module and writing the secret key shards to the node-specific memory under direction by the fabric module, this can be considered the fabric module writing the shards as a distributed process(wherein sending the shard via channel)); and merge, the first shard and the second shard, to reconfigure the data(column 40, line 60-65, the fabric module commits a new key generation if the ticket matches the current state of the distributed store, in an atomic, compare-and-swap operation, the algorithm guarantees that the latest key evolution from the  distributed store will succeed, the key manager authorizes removal of old shards, but the shards are only removed after further verification that there is no encrypted data that relies on the old shards(wherein reconfigure the data from the shard data)).
Chellappa discloses all aspects of the claimed invention, except a computing platform, comprising at least one processor; and a non-transitory computer-readable medium storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device; intercept, prior to receipt of the transmission by the second computing device, the data.
	Berengoltz the same field of invention teaches a computing platform, comprising at least one processor; and a non-transitory computer-readable medium storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device(page 1, par(0005), line 1-20, a first module on the first computing device, a parameter for processing data, selecting, by the first module, a data object stored on the first device and processing the selected data object, using the parameter, to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device); intercept, prior to receipt of the transmission by the second computing device, the data(page 1, par(0010), line 1-10, Prior to reproducing the data object, the second module(wherein the seconded module is of the second computing device) authenticate a user executing an application attempting to access the data object).
Chellappa and Berengoltz are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Chellappa to include to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Berengoltz because it is providing encrypted data to shared storage application and decrypted data to other applications executing on user computing device.
Regarding Claim 5, Chellappa discloses the first communication channel and the second communication channel are over a fifth-generation cellular network(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches can be work a fifth-generation cellular network connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)).
Regarding Claim 9, Chellappa discloses sharding the encrypted data into a first shard comprising encryption traffic, and a second shard comprising encryption key management traffic, wherein the sharding comprises determining that a size of the data exceeds a threshold(column 11, line 25-50, a storage system for use mapped storage devices with separately addressable fast write storage includes systems that manage erase blocks or groups of erase blocks as allocation units for storing data on behalf of the storage service, or for storing metadata associated with the storage service, which a few kilobytes in size, may be written as data arrives or as the storage system is to persist data for long intervals of time ( e.g., above a defined threshold of time(wherein less than the threshold)). To commit data more quickly, or to reduce the number of writes to the Flash memory devices, the storage controllers first write data into the sep­rately addressable fast write storage on one more storage devices);
 and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold(column 11, line 25-50, a storage system for use mapped storage devices with separately addressable fast write storage includes systems that manage erase blocks or groups of erase blocks as allocation units for storing data on behalf of the storage service, or for storing metadata associated with the storage service, which a few kilobytes in size, may be written as data arrives or as the storage system is to persist data for long intervals of time ( e.g., above a defined threshold of time(wherein less than the threshold)); 
identifying, within the communication network, a first communication channel and a second communication channel(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)); 
sending, to the second computing device: the first shard via the first communication channel, and the second shard via the second communication channel(column 40, line 60-65, the fabric module  generates and sends secret key shards to each storage node, storage nodes atomically write secret shard and encrypted device key(s) to the node­specific memoryusing a compare-and-swap. storage nodes are receiving secret key shards from the fabric module and writing the secret key shards to the node-specific memory under direction by the fabric module, this can be considered the fabric module writing the shards as a distributed process(wherein sending the shard via channel)); and merging, the first shard and the second shard, to generate the encrypted data(column 40, line 60-65, the fabric module commits a new key generation if the ticket matches the current state of the distributed store, in an atomic, compare-and-swap operation, the algorithm guarantees that the latest key evolution from the  distributed store will succeed, the key manager authorizes removal of old shards, but the shards are only removed after further verification that there is no encrypted data that relies on the old shards(wherein reconfigure the data from the shard data)). 
Chellappa discloses all aspects of the claimed invention, except a method, comprising at a computing platform comprising at least one processor, and memory detecting, via a communication network, transmission of encrypted data from a first computing device to a second computing device; intercepting, prior to receipt of the transmission by the second computing device, the encrypted data.
	Berengoltz the same field of invention teaches a method, comprising at a computing platform comprising at least one processor, and memory detecting, via a communication network, transmission of encrypted data from a first computing device to a second computing device(page 1, par(0005), line 1-20, a first module on the first computing device, a parameter for processing data, selecting, by the first module, a data object stored on the first device and processing the selected data object, using the parameter, to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device); intercepting, prior to receipt of the transmission by the second computing device, the encrypted data(page 1, par(0010), line 1-10, Prior to reproducing the data object, the second module(wherein the seconded module is of the second computing device) authenticate a user executing an application attempting to access the data object).
Chellappa and Berengoltz are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Chellappa to include to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Berengoltz because it is providing encrypted data to shared storage application and decrypted data to other applications executing on user computing device.
Regarding Claim 10, Chellappa discloses the first communication channel and the second communication channel are over a fifth-generation cellular network(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches can be work a fifth-generation cellular network connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)).
	Regarding Claim 11, Chellappa discloses the first communication channel is associated with a first frequency for data transmission, and the second communication channel is associated with a second frequency for data transmission (column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels with the frequencies)).
Regarding Claim 12, Chellappa discloses the first communication channel is over a private network of a fifth-generation cellular network, and the second communication channel is over a public network of the fifth-generation cellular network(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches can be work a fifth-generation cellular network connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)).
Regarding Claim 15, Chellappa discloses shard the data into a first shard and a second shard, wherein the sharding comprises determining that a size of the data exceeds a threshold; and sharding the data to limit a size of each of the first shard and the second shard to less than the threshold(column 11, line 25-50, a storage system for use mapped storage devices with separately addressable fast write storage includes systems that manage erase blocks or groups of erase blocks as allocation units for storing data on behalf of the storage service, or for storing metadata associated with the storage service, which a few kilobytes in size, may be written as data arrives or as the storage system is to persist data for long intervals of time ( e.g., above a defined threshold of time(wherein less than the threshold)). To commit data more quickly, or to reduce the number of writes to the Flash memory devices, the storage controllers first write data into the sep­rately addressable fast write storage on one more storage devices);
identify, within the communication network, a first communication channel and a second communication channel(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels));
send, to the second computing device the first shard via the first communication channel, and the second shard via the second communication channel(column 40, line 60-65, the fabric module  generates and sends secret key shards to each storage node, storage nodes atomically write secret shard and encrypted device key(s) to the node­specific memoryusing a compare-and-swap. storage nodes are receiving secret key shards from the fabric module and writing the secret key shards to the node-specific memory under direction by the fabric module, this can be considered the fabric module writing the shards as a distributed process(wherein sending the shard via channel)); and
merge, the first shard and the second shard, to reconfigure the data(column 40, line 60-65, the fabric module commits a new key generation if the ticket matches the current state of the distributed store, in an atomic, compare-and-swap operation, the algorithm guarantees that the latest key evolution from the  distributed store will succeed, the key manager authorizes removal of old shards, but the shards are only removed after further verification that there is no encrypted data that relies on the old shards(wherein reconfigure the data from the shard data))
Chellappa discloses all aspects of the claimed invention, except one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device, wherein the communication network is a fifth-generation cellular network; intercept, prior to receipt of the transmission by the second computing device, the data.
	Berengoltz the same field of invention teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to detect, via a communication network, transmission of data from a first computing device to a second computing device, wherein the communication network is a fifth-generation cellular network(page 1, par(0005), line 1-20, a first module on the first computing device, a parameter for processing data, selecting, by the first module, a data object stored on the first device and processing the selected data object, using the parameter, to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device); intercept, prior to receipt of the transmission by the second computing device, the data(page 1, par(0010), line 1-10, Prior to reproducing the data object, the second module(wherein the seconded module is of the second computing device) authenticate a user executing an application attempting to access the data object).
Chellappa and Berengoltz are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Chellappa to include to produce a processed data object and transferring the processed data object to the shared storage platform, providing the parameter to a second module on a second computing device the teaching of Berengoltz because it is providing encrypted data to shared storage application and decrypted data to other applications executing on user computing device.

Regarding Claim 17, Chellappa discloses the first communication channel is over a private enterprise network, and the second communication channel is over a public network(column 34, line 60-65, Ethernet switches connected to storage and compute via ports in MLAG port channels for redundancy (wherein the Ethernet switches can be work a fifth-generation cellular network connected to the storage devices of the computer devices and the information of the shard data it ordinary skill in the art, sending the shard data through the selected channels)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Murrayet al. (US 20210044972, Feb. 11, 2021) teaches Efficient Internet-Of Things Data Encryption/Decryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464